

115 HR 6326 IH: Reunite Separated Families Act of 2018
U.S. House of Representatives
2018-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6326IN THE HOUSE OF REPRESENTATIVESJuly 10, 2018Mr. Capuano (for himself, Mr. Correa, Ms. Tsongas, Mr. Keating, Ms. Clark of Massachusetts, Mr. McGovern, and Ms. Meng) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo temporarily restrict the removal of alien parents separated from their children, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Reunite Separated Families Act of 2018. 2.Restriction on deporting separated alien parents (a)In generalNotwithstanding any other provision of law or judicial order, no covered alien may be removed from the United States during the period beginning on the date of the enactment of this Act, and ending on the date on which a Federal law is enacted preventing the separation of aliens entering the United States with a child who has not attained 18 years of age from such child.
 (b)Covered alienThe term covered alien means an alien who— (1)entered the United States on or after April 6, 2018 with the alien’s child who had not attained 18 years of age;
 (2)was separated from such child; and (3)was charged only with a misdemeanor offense under section 275(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a)).
				3.Reuniting families
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services and the Attorney General, shall reunite each covered alien with the covered alien’s child, if both the alien and child are physically present in the United States.
 (b)Expedited background checksNotwithstanding any other provision of law, the Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, and the Attorney General, shall expedite any background check on a covered alien that is otherwise required to reunite the covered alien with the covered alien’s child.
			4.Addressing the needs of children and families
 (a)CommunicationThe Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services and the Attorney General, shall ensure that covered aliens and their children from whom they have been separated, are able to communicate while detained in the United States.
 (b)Psycho-Social needs of childrenThe Secretary of Health and Human Services, in consultation with the Secretary of Homeland Security, in consultation with the American Academy of Pediatrics and other appropriate groups, shall take measures to address the psycho-social needs of children separated from their covered alien parent.
 5.Report to CongressNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services and the Attorney General, shall submit to Congress a report on—
 (1)the progress made in carrying out the requirement under section 3, including the actions taken to carry out such requirement;
 (2)the conditions of the detention facilities at which covered aliens and their children are housed; and
 (3)the actions taken to carry out the requirements under section 4. 6.Detention of alien familiesA covered alien who is reunited with the alien’s child pursuant to section 3, who remains in detention after being so reunited, shall be detained with the alien’s child for a period not exceeding 20 days. At the conclusion of the 20-day period, the covered alien and the alien’s child shall be released. Such release may include conditions to ensure the appearance of the covered alien at any subsequent required immigration reporting and court proceedings, at which the alien shall be provided access to counsel.
		